Citation Nr: 1142643	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-19 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to apportionment of the Veteran's VA benefits.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to June 1969 and from March 1971 to March 1974.  The appellant appears to be the Veteran's former spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the appellant apportionment of the Veteran's VA benefits.

The Board remanded the claim in June 2011 in order to provide the appellant and the Veteran with a hearing before the Board.  The Veteran provided testimony before the undersigned at the RO in July 2011.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As explained in the June 2011 Board remand, the appellant requested a Board hearing at the local RO in a May 2009 VA Form 9.  In June 2009 the Veteran was notified of the appellant's request and informed that a hearing before a Veterans Law Judge at the RO would be scheduled.  In a May 2011 letter, the Veteran's representative noted that the appellant had not been sent a letter acknowledging her request for a Board hearing.  

In June 2011, the Veteran was sent notice of the Board hearing scheduled for July 2011 at the Philadelphia RO.  He provided testimony at the July 2011 hearing.  

It does not appear that the appellant was sent notice of this hearing or provided the opportunity to provide testimony before the Board as she is entitled under 38 C.F.R. §§ 20.700- 20.704 (2011).  

As the Board's June 2011 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The appellant must be provided a Board hearing at the RO as requested.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a Veterans Law Judge at the Philadelphia, Pennsylvania, Regional Office.  Ensure that the appellant, the Veteran, and the Veteran's representative are notified of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


